            Case 6:21-cv-00860-ADA Document 1 Filed 08/16/21 Page 1 of 55




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION




 SHINGLETOP IP LLC,

                              Plaintiff,
                                                         Civil Action No. 6:21-cv-860
                  v.
                                                          Jury Trial Demanded
 NUU LIMITED, NUU MOBILE (HK)
 LIMITED, and SUN CUPID TECHNOLOGY
 (HK) LIMITED,
                    Defendants.



                       COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Shingletop IP LLC (“Shingletop”) files this Complaint against Nuu

Limited, Nuu Mobile (HK) Limited, and Sun Cupid Technology (HK) Limited

(collectively and individually “Nuu” or “Defendant”) for patent infringement of United

States Patent Nos. 8,185,156; 8,467,831; and 9,532,208 (the “patents-in-suit”) and alleges

as follows:

                                NATURE OF THE ACTION

       1.       This is an action for patent infringement arising under the patent laws of

the United States, 35 U.S.C. §§ 1 et seq.




                                              1
             Case 6:21-cv-00860-ADA Document 1 Filed 08/16/21 Page 2 of 55




                                        THE PARTIES

        2.       Plaintiff Shingletop IP LLC is a Texas limited liability company with a

principal place of business located at 9901 Brodie Lane, Suite 160-934, Austin, Texas,

78748

        3.       On information and belief, Defendant Nuu Limited is a corporation

organized and existing under the laws of Hong Kong that maintains an established

place of business at 16F, CEO Tower, 77 Wing Hong St. Kowloon, Hong Kong. 1 On

information and belief, Defendant Nuu Limited is a wholly owned subsidiary of

Defendant Sun Cupid Technology (HK) Limited.2

        4.       On information and belief, Defendant Nuu Mobile (HK) Limited is a

corporation organized and existing under the laws of Hong Kong that maintains an

established place of business at 16F, CEO Tower, 77 Wing Hong St. Kowloon, Hong

Kong. On information and belief, Defendant Nuu Mobile (HK) Limited is a wholly

owned subsidiary of Defendant Nuu Limited.3 On information and belief, Defendant

Nuu Mobile (HK) Limited is a wholly owned subsidiary of Defendant Sun Cupid

Technology (HK) Limited. 4

        5.       On information and belief, Defendant Sun Cupid Technology (HK)

Limited is a corporation organized and existing under the laws of Hong Kong that




1
  See https://intl.nuumobile.com.
2
  See https://en.wikipedia.org/wiki/NUU_mobile.
3
  See https://en.wikipedia.org/wiki/NUU_mobile.
4
  See https://en.wikipedia.org/wiki/NUU_mobile.


                                               2
            Case 6:21-cv-00860-ADA Document 1 Filed 08/16/21 Page 3 of 55




maintains an established place of business at 16F, CEO Tower, 77 Wing Hong St.

Kowloon, Hong Kong.5

       6.       On information and belief, Nuu infringes the patents-in-suit by at least

making, selling, offering for sale, and/or importing, without authorization, Shingletop’s

proprietary technologies as contained in a number of Nuu’s commercial products

including, inter alia, smartphones and mobile devices branded with the Nuu trademark;

smartphones and mobile devices incorporating eSIM technology; 6 smartphones and

mobile devices having pre-installed eSIM data plans; 7 model Konnect i1 4G LTE Mobile

Wi-Fi Hotspot;8 model X5 smartphone;9 and other smartphones and mobile devices

which function in a substantially similar way to the previously specified smartphones

and mobile devices. (Collectively and individually referred to herein as the “Accused

eSIM Products.”)

                                 SUBJECT MATTER JURISDICTION

       7.       This Court has subject matter jurisdiction over this action pursuant to 28

U.S.C. §§ 1331 and 1338(a) because this action arises under the patent laws of the United

States, 35 U.S.C. §§ 1 et seq.




5
  See https://www.globalsources.com/si/AS/Sun-Cupid/6008840354701/ContactUs.htm.
6
  See https://www.forbes.com/sites/bensin/2017/12/19/how-hong-kongs-nuu-mobile-became-
one-of-americas-biggest-unlocked-phone-brand/?sh=192b609c3585.
7
  See https://cellulardata.ubigi.com/.
8
  See https://www.globenewswire.com/en/news-release/2019/01/08/1682116/0/en/NUU-Mobile-
Introduces-Konnect-i1-4G-LTE-Mobile-Wi-Fi-Hotspot-at-CES-2019.html.
9
  See https://us.nuumobile.com/latest-flagship-android-smartphone-nuu-mobile-x5/.


                                              3
            Case 6:21-cv-00860-ADA Document 1 Filed 08/16/21 Page 4 of 55




                               JURISDICTION AND VENUE

       8.       Nuu is subject to personal jurisdiction in the United States, and

specifically in Texas, pursuant to Fed. R. Civ. P. 4(k)(2).

       9.       On information and belief, Nuu is not subject to jurisdiction in any state’s

courts of general jurisdiction. Nuu has sufficient minimum contacts with the United

States that include, inter alia, importing, advertising, offering to sell, and/or selling the

Accused eSIM Products throughout the United States, including in the State of Texas

and this judicial district, and such that Nuu should reasonably and fairly anticipate

being hauled into court in the State of Texas and this judicial district.

       10.      On information and belief, this Court has personal jurisdiction over Nuu

pursuant to the Texas Long Arm Statute. See Tex. Civ. Prac. & Rem. Code §§ 17.042(1),

(2), and (3).




See e.g., https://us.nuumobile.com/nuu-mobile-launches-next-generation-g5-
smartphone/.




                                               4
        Case 6:21-cv-00860-ADA Document 1 Filed 08/16/21 Page 5 of 55




See e.g., https://us.nuumobile.com/nuu-mobile-supports-dallas-students-with-free-
hotspots/.




                                         5
        Case 6:21-cv-00860-ADA Document 1 Filed 08/16/21 Page 6 of 55




See e.g., https://www.linkedin.com/company/nuu-mobile-usa/.




See e.g., https://twitter.com/nuumobile?lang=en.


                                          6
           Case 6:21-cv-00860-ADA Document 1 Filed 08/16/21 Page 7 of 55




See e.g., https://apnews.com/press-release/pr-newswire/business-technology-
products-and-services-dallas-western-europe-54f1da12075da7b89253273e8ca4dc5d.

         11.   On information and belief, Nuu recruits Texas residents, directly or

through an intermediary located in this state, for employment inside or outside this

state.




                                             7
       Case 6:21-cv-00860-ADA Document 1 Filed 08/16/21 Page 8 of 55




See e.g., https://www.linkedin.com/company/nuu-mobile-
usa/people/?facetGeoRegion=us%3A31




                                       8
        Case 6:21-cv-00860-ADA Document 1 Filed 08/16/21 Page 9 of 55




See e.g., https://ces20.mapyourshow.com/8_0/exhibitor/exhibitor-
details.cfm?ExhID=T0003943.




                                         9
       Case 6:21-cv-00860-ADA Document 1 Filed 08/16/21 Page 10 of 55




See e.g., https://jobsearcher.com/j/sales-manager-at-nuu-mobile-in-irving-tx-kOJYmv.




See e.g., https://www.glassdoor.com/job-listing/mobile-phone-repair-technician-nuu-
mobile-JV_IC1140006_KO0,30_KE31,41.htm?jl=4122148685.




                                         10
        Case 6:21-cv-00860-ADA Document 1 Filed 08/16/21 Page 11 of 55




       12.    On information and belief, Defendant Nuu is subject to the Court’s

personal jurisdiction because it regularly conducts and solicits business, or otherwise

engages in other persistent courses of conduct in the State of Texas and in this judicial

district, and/or derives substantial revenue from the importation, sale, and distribution

of goods and services, including but not limited to the Accused eSIM Products, to

individuals and businesses in the State of Texas and in the Western District of Texas.

       13.    On information and belief, Nuu has purposefully directed its marketing,

sales, distribution, and importation activities towards, and in relation to, the State of

Texas and its residents.




See https://us.nuumobile.com/x6-plus-android-
smartphone/?utm_source=website&utm_medium=Home%20banner&utm_campaign=X6%20P
lus.




                                             11
       Case 6:21-cv-00860-ADA Document 1 Filed 08/16/21 Page 12 of 55




See e.g., https://us.nuumobile.com/troubleshooting/.




                                         12
       Case 6:21-cv-00860-ADA Document 1 Filed 08/16/21 Page 13 of 55




See e.g., https://us.nuumobile.com/register/.




See e.g., https://us.nuumobile.com/whos-ready-for-the-big-android-bbq/;
https://us.nuumobile.com/product-tag/n5l/page/8/?product_tag#sim.




                                          13
        Case 6:21-cv-00860-ADA Document 1 Filed 08/16/21 Page 14 of 55




       14.    On information and belief, Nuu has delivered the Accused eSIM Products

into the stream of commerce with the expectation that they will be purchased by

consumers residing in the State of Texas and in the Western District of Texas.




See e.g., https://www.ebay.com/itm/NEW-UNLOCKED-NUU-Mobile-A3-with-2-
months-Ultra-sim-bundle-/284084555099?_ul=IL.

       15.    This Court has personal jurisdiction over Nuu because, inter alia, Nuu, on

information and belief: (1) has committed acts of patent infringement in this State and

judicial district, (2) has substantial, continuous, and systematic contacts with this State

and this judicial district; (3) enjoys substantial income from its operations and sales in

this State and this judicial district; (4) recruits Texas residents, directly or through an

intermediary located in this state, for employment inside or outside this state; and (5)

solicits business and markets products, systems and/or services in this State and

judicial district including, without limitation, related to the Accused eSIM Products.

       16.    Venue is proper pursuant to 28 U.S.C. §§ 1391(c) because Nuu Limited,

Nuu Mobile (HK) Limited, and Sun Cupid Technology (HK) Limited are foreign

corporations not residing in a United States judicial district, and, therefore, they may be

sued in any judicial district pursuant to 28 U.S.C. §§ 1391(c)(3).




                                              14
        Case 6:21-cv-00860-ADA Document 1 Filed 08/16/21 Page 15 of 55




                                  United States Patent No. 8,185,156

       17.       On May 22, 2012, the United States Patent and Trademark Office

(“USPTO”) duly and legally issued United States Patent No. 8,185,156 (“the ’156

patent”) entitled “Method of and Apparatus for Interfacing and Connecting a Wireless

Device and a Wireless Network Using a Subscriber Identity Module Having Plural IMSI

Associates With Different Network Operators” to inventors Michael Camilleri, and Jose

Luis Merino Gonzalez.

       18.       The ’156 patent is presumed valid under 35 U.S.C. § 282.

       19.       Shingletop owns all rights, title, and interest in the ’156 patent.

       20.       Shingletop has not granted Nuu an approval, an authorization, or a

license to the rights under the ’156 patent.

       21.       The ’156 patent relates to, among other things, an improvement to the

operation of the hardware, software, and operation of wireless communication devices.

       22.       The claimed invention(s) of the ’156 patent sought to solve problems with,

and improve upon, existing wireless communication technology. For example, the ’156

patent states:

              Wireless devices can now handle voice and/or data, allowing simplex
       and/or duplex Voice calls, video calls, text messaging, and internet browsing.
       Some wireless communication devices can now handle voice-over-internet-
       protocol (VoIP) calls, and others are able to handle multimedia (voice, video,
       graphics) calls through wireless networks and/or through wireless networks
       connected to the internet or media servers.
              Different types of calls, initiated by wireless devices, can be restricted for
       some or most of their outgoing traffic; for example Voice and data calls, as well
       as internet web browsing, can be restricted to those call tariffs made available by
       the wireless network(s) that is subscribed to. Those wireless networks could be
       operated by traditional wireless network operators or so called virtual network


                                                15
 Case 6:21-cv-00860-ADA Document 1 Filed 08/16/21 Page 16 of 55




operators. The restrictions can even limit which web servers the user is actually
allowed to access. In most or all cases the restrictions will limit the users in their
home country to only one wireless network, i.e. the home wireless network to
which the user is subscribed to.
        Users of wireless devices subscribed to a specific wireless network in their
home country, may however wish to have a choice of call set-up route(s), and
also have the choice of viewing any web server or web-page that they desire, and
to initiate their outgoing calls at the tariff of their choice and through any of the
wireless network(s) available in their home country as well as when roaming
abroad. This would give each wireless device user the freedom to choose the
cheapest option for each call set-up route for any outgoing traffic. Such as
outgoing-SMS, -voice call, -data call.
        There are several ways of achieving this, but all have drawbacks.
        It is known to provide a wireless device (e.g. a mobile telephone) with 2
separate SIMs, each associated with a different network operator; the 2 separate
SIMs sometimes need to be cut down to fit a single SIM reader, or else a special
carrier for two SIMs is provided that itself connects to a conventional SIM
package. These devices are sometimes called ghost SIMs. So, for example, a
person who frequently travels between the UK and the US would have a single
mobile telephone that he could use in both countries, fitted with a dual SIM
ghost. If his home mobile operator is based in the UK, he would normally pay
roaming charges when he makes calls from the US, call costs can be 10x greater
from the US because of this. But with a dual SIM ghost on his mobile telephone,
the user can toggle between SIMs by repeatedly turning the device off/on. So he
can use a SIM from a US operator when in the US and a SIM from a UK operator
when in the UK. But that means that incoming calls to the UK telephone number
will go unanswered when the US SIM is being used, and vice versa, which is
inconvenient. The user could simply toggle the phone to the US SIM only when
he needs to make a call from the US, and then remember to toggle back
afterwards. But that is inconvenient. And the user also has to obtain the 2
separate SIMs in the first place, which can again be inconvenient.
        He could alternatively keep 2 different mobile telephones, one for use in
the UK and one for the US, with each associated with a UK and US operator
respectively. Then, no roaming charges will be paid when he calls from the US,
because he uses the mobile telephone associated with the US operator. But
having 2 different mobile telephones is costly and inconvenient, especially as
people will no doubt call him on his UK mobile telephone number when he is in
the US, so he would need to have both devices constantly at hand when traveling
in the US.
        Another solution is to have a conventional mobile telephone using just a
single SIM, but to have 2 different SIMs, and to physically swap the SIM from a
UK operator into the device when in the UK, and swap in a SIM from a US
operator when in the US. But that is very inconvenient, and can mean that calls


                                      16
         Case 6:21-cv-00860-ADA Document 1 Filed 08/16/21 Page 17 of 55




        to the UI telephone number will just divert to voice mail when the US SIM is in
        use, and vice versa when the UK SIM is in use.

See ’156 Specification at col. 1, l. 27 – col. 2, l. 32.

        23.     The ’156 patent then states:

               The present invention is a wireless device including a single SIM, the
        wireless device further including an application module adapted to enable the
        device to operate as though it included two or more different SIMs.
               The application module may be adapted to switch the single SIM between
        (a) operating as a local SIM and (b) operating as a roaming SIM. The application
        module can be a software module that is downloaded to the device.
               The user can manually control the switching between the local SIM and
        roaming SIM operation; switching can for example be done by an end-user
        operating a Switch, or an end-user interacting with an on-screen menu displayed
        on the device.

See ’156 Specification at col. 3, ll. 7-19.

        24.     The ’156 patent then states:

               The local SIM sub-module and the roaming SIM sub-module are sub-
        modules within the single SIM (so that, for example, the application module,
        although in the wireless device, is not part of the SIM itself). Alternatively, the
        application module, the local SIM sub-module and the roaming SIM sub-module
        are each sub-modules within the single SIM.

See ’156 Specification at col. 3, ll. 47-53.

        25.     The ’156 patent then states:

               The present invention can enable communications with a mobile virtual
        network operator, virtual telecoms operator or a virtual telecoms provider. The
        wireless device itself can be a mobile telephone, wireless card, Smart phone or
        wireless module.

See ’156 Specification at col. 4, ll. 7-11.

        26.     The ’156 patent then states in reference to Figure 2:

             The WD1 with a built-in PAM 2 establishes data communication between
        the WD 1 and a wireless network 4-5 coupled to a digital communication system


                                                  17
         Case 6:21-cv-00860-ADA Document 1 Filed 08/16/21 Page 18 of 55




       associated with one of the Local SIM (LS) 21 or Roaming SIM (RS) 22 identities;
       both LS 21 and RS 22 are embedded into a single SIM, and are each defined by a
       unique IMSI number. As a first step, the PAM 2. 2n chooses either the Local SIM
       (LS) 21 or Roaming SIM (RS) 22 identity. The WD1 provides location updates
       each time the PAM 2 (e.g. built into the WD) changes SIM identity (e.g. selects a
       different SIM sub-module, LS 21 or RS 22, each embedded into the single SIM,
       which itself resides in the WD 1. Each sub-module LS 21 and RS 22 is associated
       with a different IMSI and therefore network operator. WD 1 also provides a
       location update each time it changes wireless network name or wireless network
       country or region or state.

See ’156 Specification at col. 6, ll. 10-25.

       27.     The invention(s) claimed in the ’156 patent solve various technological

problems inherent in the then-existing wireless communication systems and devices,

and enables such systems and devices to, among other things: (1) function more

efficiently; (2) operate as though the device included two or more different SIMs; and

(3) simplify the manner in which a user operates said systems and devices to achieve

the claimed functionality.

                              United States Patent No. 8,467,831

       28.     On June 18, 2013, the USPTO duly and legally issued United States Patent

No. 8,467,831 (“the ’831 patent”) entitled “Method of and Apparatus for Interfacing and

Connecting a Wireless Device and a Wireless Network Using a Subscriber Identity

Module Having Plural IMSI Associates With Different Network Operators” to inventors

Michael Camilleri, and Jose Luis Merino Gonzalez.

       29.     The ’831 patent is presumed valid under 35 U.S.C. § 282.

       30.     Shingletop owns all rights, title, and interest in the ’831 patent.




                                               18
        Case 6:21-cv-00860-ADA Document 1 Filed 08/16/21 Page 19 of 55




       31.       Shingletop has not granted Nuu an approval, an authorization or a license

to the rights under the ’831 patent.

       32.       The ’831 patent relates to, among other things, an improvement to the

operation of the hardware, software, and operation of wireless communication devices.

       33.       The specification of the ’831 patent is the same as the ’156 patent

specification, and solves the problems recited above and described in the ’156 patent

specification.


                               United States Patent No. 9,532,208

       34.       On December 27, 2016, the USPTO duly and legally issued United States

Patent No. 9,532,208 (“the ’208 patent”) entitled “Method of and Apparatus for

Interfacing and Connecting a Wireless Device and a Wireless Network Using a

Subscriber Identity Module Having Plural IMSI Associates With Different Network

Operators” to inventors Michael Camilleri, and Jose Luis Merino Gonzalez.

       35.       The ’208 patent is presumed valid under 35 U.S.C. § 282.

       36.       Shingletop owns all rights, title, and interest in the ’208 patent.

       37.       Shingletop has not granted Nuu an approval, an authorization or a license

to the rights under the ’208 patent.

       38.       The ’208 patent relates to, among other things, an improvement to the

operation of the hardware, software, and operation of wireless communication devices.




                                                19
        Case 6:21-cv-00860-ADA Document 1 Filed 08/16/21 Page 20 of 55




       39.     The specification of the ’208 patent is the same as the ’156 patent and ’831

patent specifications, and solves the problems recited above and described in the ’156

patent and ’831 patent specifications.


                                  CLAIMS FOR RELIEF

               Count I – Infringement of United States Patent No. 8,185,156

       40.     Shingletop repeats, realleges, and incorporates by reference, as if fully set

forth here, the allegations of the preceding paragraphs above.

       41.     On information and belief, Nuu (or those acting on its behalf) makes, uses,

sells access to, and/or offers to sell access to the Accused eSIM Products that infringe

(literally and/or under the doctrine of equivalents) at least claims 1, 18, 19, and 20 of the

’156 patent.

       42.     On information and belief, the Accused eSIM Products conform to the

requirements of the GSMA Remote SIM Provisioning standards, 10 which include

SGP.0211 and SGP.22.12 On information and belief, the GSMA Remote SIM Provisioning

standards are described by “eSIM Whitepaper: The what and how of Remote SIM

Provisioning”13 and “GSMA Embedded SIM Specification Remote SIM Provisioning for

M2M.”14




10
   See https://www.phonescoop.com/articles/article.php?a=18584.
11
   See https://www.gsma.com/newsroom/wp-content/uploads/SGP.02_v3.2_updated.pdf.
12
   See https://www.gsma.com/newsroom/wp-content/uploads/SGP.22_v2.2.pdf.
13
   See https://www.gsma.com/esim/wp-content/uploads/2018/12/esim-whitepaper.pdf.
14
   See https://www.gsma.com/iot/wp-content/uploads/2014/10/Embedded-SIM-Toolkit-Oct-14-
updated1.pdf.


                                             20
       Case 6:21-cv-00860-ADA Document 1 Filed 08/16/21 Page 21 of 55




      43.    On information and belief, the Accused eSIM Products employ and

provide a method of communicating with a wireless network, as demonstrated by the

standards, images, diagrams, tables, and documents cited below.




See https://www.gsma.com/newsroom/wp-
content/uploads/SGP.02_v3.2_updated.pdf at p. 1.




                                         21
       Case 6:21-cv-00860-ADA Document 1 Filed 08/16/21 Page 22 of 55




See https://www.gsma.com/newsroom/wp-content/uploads/SGP.22_v2.2.pdf at p. 1.




                                     22
      Case 6:21-cv-00860-ADA Document 1 Filed 08/16/21 Page 23 of 55




See https://www.gsma.com/esim/wp-content/uploads/2018/12/esim-
whitepaper.pdf at pp. 5-6.




See https://www.gsma.com/esim/wp-content/uploads/2018/12/esim-
whitepaper.pdf at p. 6.




See https://www.gsma.com/iot/wp-content/uploads/2014/10/Embedded-SIM-
Toolkit-Oct-14-updated1.pdf at p. 23.




                                    23
        Case 6:21-cv-00860-ADA Document 1 Filed 08/16/21 Page 24 of 55




See https://www.gsma.com/iot/wp-content/uploads/2014/10/Embedded-SIM-
Toolkit-Oct-14-updated1.pdf at p. 24.

      44.    On information and belief, the Accused eSIM Products employ and

provide a method comprising the step using a wireless device including a single SIM,

the wireless device further including an application module adapted to enable the

device to operate as though it included two or more different SIMs in which the device

includes two SIM sub-modules, each with a different IMSI, as demonstrated by the

standards, images, diagrams, and document cited below.




                                          24
      Case 6:21-cv-00860-ADA Document 1 Filed 08/16/21 Page 25 of 55




See https://www.gsma.com/esim/wp-content/uploads/2018/12/esim-
whitepaper.pdf at pp. 5-6.



                                    25
      Case 6:21-cv-00860-ADA Document 1 Filed 08/16/21 Page 26 of 55




See https://www.gsma.com/esim/wp-content/uploads/2018/12/esim-
whitepaper.pdf at p. 6.




See https://www.gsma.com/iot/wp-content/uploads/2014/10/Embedded-SIM-
Toolkit-Oct-14-updated1.pdf at p. 23.




                                    26
          Case 6:21-cv-00860-ADA Document 1 Filed 08/16/21 Page 27 of 55




See https://www.gsma.com/iot/wp-content/uploads/2014/10/Embedded-SIM-
Toolkit-Oct-14-updated1.pdf at p. 24.

         45.   On information and belief, the Accused eSIM Products employ and

provide a method comprising the step using the wireless device further including an

application module adapted to switch the single SIM between (a) operating as a local

SIM using the first sub-module, which is associated with a network operating 1 based in

country A and (b) operating as a roaming SIM using the second sub-module, which is

associated with a network operator 2 based in country B, the switching occurring inside

country A under manual control of a user to obtain lower cost routing when in that

country A, as demonstrated by the standards, images, diagrams, and document cited

below.



                                          27
Case 6:21-cv-00860-ADA Document 1 Filed 08/16/21 Page 28 of 55




                              28
      Case 6:21-cv-00860-ADA Document 1 Filed 08/16/21 Page 29 of 55




See https://www.gsma.com/esim/wp-content/uploads/2018/12/esim-
whitepaper.pdf at pp. 5-6.




See https://www.gsma.com/esim/wp-content/uploads/2018/12/esim-
whitepaper.pdf at p. 6.




See https://www.gsma.com/iot/wp-content/uploads/2014/10/Embedded-SIM-
Toolkit-Oct-14-updated1.pdf at p. 23.




                                    29
        Case 6:21-cv-00860-ADA Document 1 Filed 08/16/21 Page 30 of 55




See https://www.gsma.com/iot/wp-content/uploads/2014/10/Embedded-SIM-
Toolkit-Oct-14-updated1.pdf at p. 24.

       46.    On information and belief, Nuu directly infringes at least claims 1, 18, 19,

and 20 of the ’156 patent, and is in violation of 35 U.S.C. § 271(a) by making, using,

selling, and offering to sell the Accused eSIM Products.

       47.    Nuu’s direct infringement has damaged Shingletop and caused it to

suffer and continue to suffer irreparable harm and damages.

             Count II – Infringement of United States Patent No. 8,467,831

       48.    Shingletop repeats, realleges, and incorporates by reference, as if fully set

forth here, the allegations of the preceding paragraphs above.




                                            30
        Case 6:21-cv-00860-ADA Document 1 Filed 08/16/21 Page 31 of 55




       49.     On information and belief, Nuu (or those acting on its behalf) makes, uses,

sells access to, and/or offers to sell access to the Accused eSIM Products that infringe

(literally and/or under the doctrine of equivalents) at least claims 1, 18, 19, and 20 of the

’831 patent.

       50.     On information and belief, the Accused eSIM Products conform to the

requirements of the GSMA Remote SIM Provisioning standards, 15 which include

SGP.0216 and SGP.22.17 On information and belief, the GSMA Remote SIM Provisioning

standards are described by “eSIM Whitepaper: The what and how of Remote SIM

Provisioning”18 and “GSMA Embedded SIM Specification Remote SIM Provisioning for

M2M.”19

       51.     On information and belief, the Accused eSIM Products employ and

provide a method of communicating with a wireless network, as demonstrated by the

standards, images, diagrams, tables, and documents cited below.




15
   See https://www.phonescoop.com/articles/article.php?a=18584.
16
   See https://www.gsma.com/newsroom/wp-content/uploads/SGP.02_v3.2_updated.pdf.
17
   See https://www.gsma.com/newsroom/wp-content/uploads/SGP.22_v2.2.pdf.
18
   See https://www.gsma.com/esim/wp-content/uploads/2018/12/esim-whitepaper.pdf.
19
   See https://www.gsma.com/iot/wp-content/uploads/2014/10/Embedded-SIM-Toolkit-Oct-14-
updated1.pdf.


                                             31
       Case 6:21-cv-00860-ADA Document 1 Filed 08/16/21 Page 32 of 55




See https://www.gsma.com/newsroom/wp-
content/uploads/SGP.02_v3.2_updated.pdf at p. 1.




See https://www.gsma.com/newsroom/wp-content/uploads/SGP.22_v2.2.pdf at p. 1.




                                        32
      Case 6:21-cv-00860-ADA Document 1 Filed 08/16/21 Page 33 of 55




See https://www.gsma.com/esim/wp-content/uploads/2018/12/esim-
whitepaper.pdf at pp. 5-6.



                                    33
      Case 6:21-cv-00860-ADA Document 1 Filed 08/16/21 Page 34 of 55




See https://www.gsma.com/esim/wp-content/uploads/2018/12/esim-
whitepaper.pdf at p. 6.




See https://www.gsma.com/iot/wp-content/uploads/2014/10/Embedded-SIM-
Toolkit-Oct-14-updated1.pdf at p. 23.




                                    34
        Case 6:21-cv-00860-ADA Document 1 Filed 08/16/21 Page 35 of 55




See https://www.gsma.com/iot/wp-content/uploads/2014/10/Embedded-SIM-
Toolkit-Oct-14-updated1.pdf at p. 24.

      52.    On information and belief, the Accused eSIM Products employ and

provide a method comprising the step using a wireless device including a single SIM,

the wireless device further including an application module adapted to enable the

device to operate as though it included two or more different SIMs in which the device

includes two SIM sub-modules, each with a different IMSI, as demonstrated by the

standards, images, diagrams, and document cited below.




                                          35
      Case 6:21-cv-00860-ADA Document 1 Filed 08/16/21 Page 36 of 55




See https://www.gsma.com/esim/wp-content/uploads/2018/12/esim-
whitepaper.pdf at pp. 5-6.



                                    36
      Case 6:21-cv-00860-ADA Document 1 Filed 08/16/21 Page 37 of 55




See https://www.gsma.com/esim/wp-content/uploads/2018/12/esim-
whitepaper.pdf at p. 6.




See https://www.gsma.com/iot/wp-content/uploads/2014/10/Embedded-SIM-
Toolkit-Oct-14-updated1.pdf at p. 23.




                                    37
        Case 6:21-cv-00860-ADA Document 1 Filed 08/16/21 Page 38 of 55




See https://www.gsma.com/iot/wp-content/uploads/2014/10/Embedded-SIM-
Toolkit-Oct-14-updated1.pdf at p. 24.

      53.    On information and belief, the Accused eSIM Products employ and

provide a method comprising the step using the wireless device further including an

application module adapted to switch the single SIM between (a) operating as a local

SIM using the first sub-module, which is associated with a network operating 1 based in

country A and (b) operating as a roaming SIM using the second sub-module, which is

associated with a network operator 2 based in country B, the switching occurring inside

country A under manual control of a user to obtain lower cost routing when in that

country A and in which, at power-on, the sub-module operating as a local SIM is




                                          38
        Case 6:21-cv-00860-ADA Document 1 Filed 08/16/21 Page 39 of 55




selected by default, as demonstrated by the standards, images, diagrams, and document

cited below.




                                         39
      Case 6:21-cv-00860-ADA Document 1 Filed 08/16/21 Page 40 of 55




See https://www.gsma.com/esim/wp-content/uploads/2018/12/esim-
whitepaper.pdf at pp. 5-6.




                                    40
      Case 6:21-cv-00860-ADA Document 1 Filed 08/16/21 Page 41 of 55




See https://www.gsma.com/esim/wp-content/uploads/2018/12/esim-
whitepaper.pdf at p. 6.




See https://www.gsma.com/iot/wp-content/uploads/2014/10/Embedded-SIM-
Toolkit-Oct-14-updated1.pdf at p. 23.




                                    41
        Case 6:21-cv-00860-ADA Document 1 Filed 08/16/21 Page 42 of 55




See https://www.gsma.com/iot/wp-content/uploads/2014/10/Embedded-SIM-
Toolkit-Oct-14-updated1.pdf at p. 24.

       54.    On information and belief, Nuu directly infringes at least claims 1, 18, 19,

and 20 of the ’831 patent, and is in violation of 35 U.S.C. § 271(a) by making, using,

selling, and offering to sell the Accused eSIM Products.

       55.    Nuu’s direct infringement has damaged Shingletop and caused it to

suffer and continue to suffer irreparable harm and damages.

             Count III – Infringement of United States Patent No. 9,532,208

       56.    Shingletop repeats, realleges, and incorporates by reference, as if fully set

forth here, the allegations of the preceding paragraphs above.




                                            42
          Case 6:21-cv-00860-ADA Document 1 Filed 08/16/21 Page 43 of 55




       57.    On information and belief, Nuu (or those acting on its behalf) makes, uses,

sells access to, and/or offers to sell access to the Accused eSIM Products that infringe

(literally and/or under the doctrine of equivalents) at least claims 1, 8, and 13 of the ’208

patent.

       58.    On information and belief, the Accused eSIM Products conform to the

requirements of the GSMA Remote SIM Provisioning standards, 20 which include

SGP.0221 and SGP.22.22 On information and belief, the GSMA Remote SIM Provisioning

standards are described by “eSIM Whitepaper: The what and how of Remote SIM

Provisioning”23 and “GSMA Embedded SIM Specification Remote SIM Provisioning for

M2M.”24

       59.    On information and belief, the Accused eSIM Products employ and

provide a system including: (i) a wireless device including a single SIM, the SIM

further including a downloadable first software application module embodied on a

non-transitory storage medium, the first Software application module controlling

switching between sub-modules in the single SIM, namely a local SIM sub-module part

of the first software application module with a first International Mobile Subscriber

Identity (IMSI) associated with a network operator based in country A, and a second

SIM sub-module part of the first software application module with a different IMSI



20
   See https://www.phonescoop.com/articles/article.php?a=18584.
21
   See https://www.gsma.com/newsroom/wp-content/uploads/SGP.02_v3.2_updated.pdf.
22
   See https://www.gsma.com/newsroom/wp-content/uploads/SGP.22_v2.2.pdf.
23
   See https://www.gsma.com/esim/wp-content/uploads/2018/12/esim-whitepaper.pdf.
24
   See https://www.gsma.com/iot/wp-content/uploads/2014/10/Embedded-SIM-Toolkit-Oct-14-
updated1.pdf.


                                             43
       Case 6:21-cv-00860-ADA Document 1 Filed 08/16/21 Page 44 of 55




which is associated with a network operator based in country B, as demonstrated by the

standards, images, diagrams, tables, and documents cited below.




See https://www.gsma.com/newsroom/wp-
content/uploads/SGP.02_v3.2_updated.pdf at p. 1.




See https://www.gsma.com/newsroom/wp-content/uploads/SGP.22_v2.2.pdf at p. 1.



                                          44
      Case 6:21-cv-00860-ADA Document 1 Filed 08/16/21 Page 45 of 55




See https://www.gsma.com/esim/wp-content/uploads/2018/12/esim-
whitepaper.pdf at pp. 5-6.



                                    45
      Case 6:21-cv-00860-ADA Document 1 Filed 08/16/21 Page 46 of 55




See https://www.gsma.com/esim/wp-content/uploads/2018/12/esim-
whitepaper.pdf at p. 6.




See https://www.gsma.com/iot/wp-content/uploads/2014/10/Embedded-SIM-
Toolkit-Oct-14-updated1.pdf at p. 23.




                                    46
        Case 6:21-cv-00860-ADA Document 1 Filed 08/16/21 Page 47 of 55




See https://www.gsma.com/iot/wp-content/uploads/2014/10/Embedded-SIM-
Toolkit-Oct-14-updated1.pdf at p. 24.

      60.    On information and belief, the Accused eSIM Products employ and

provide a system including: (ii) an external switch sub-module part of a second

software application module embodied on a non-transitory storage medium that is

adapted to communicate with the wireless device, as demonstrated by the standards,

images, diagrams, and document cited below.




                                          47
      Case 6:21-cv-00860-ADA Document 1 Filed 08/16/21 Page 48 of 55




See https://www.gsma.com/esim/wp-content/uploads/2018/12/esim-
whitepaper.pdf at pp. 5-6.



                                    48
      Case 6:21-cv-00860-ADA Document 1 Filed 08/16/21 Page 49 of 55




See https://www.gsma.com/esim/wp-content/uploads/2018/12/esim-
whitepaper.pdf at p. 6.




See https://www.gsma.com/iot/wp-content/uploads/2014/10/Embedded-SIM-
Toolkit-Oct-14-updated1.pdf at p. 23.




                                    49
        Case 6:21-cv-00860-ADA Document 1 Filed 08/16/21 Page 50 of 55




See https://www.gsma.com/iot/wp-content/uploads/2014/10/Embedded-SIM-
Toolkit-Oct-14-updated1.pdf at p. 24.

      61.    On information and belief, the Accused eSIM Products employ and

provide a system including: wherein the external switch sub-module part of the second

software application module controls the switching by the first software application

module between the sub-modules of the single SIM, as demonstrated by the standards,

images, diagrams, and document cited below.




                                           50
      Case 6:21-cv-00860-ADA Document 1 Filed 08/16/21 Page 51 of 55




See https://www.gsma.com/esim/wp-content/uploads/2018/12/esim-
whitepaper.pdf at pp. 5-6.



                                    51
        Case 6:21-cv-00860-ADA Document 1 Filed 08/16/21 Page 52 of 55




See https://www.gsma.com/esim/wp-content/uploads/2018/12/esim-

whitepaper.pdf at p. 6.




See https://www.gsma.com/iot/wp-content/uploads/2014/10/Embedded-SIM-
Toolkit-Oct-14-updated1.pdf at p. 23.




                                      52
        Case 6:21-cv-00860-ADA Document 1 Filed 08/16/21 Page 53 of 55




See https://www.gsma.com/iot/wp-content/uploads/2014/10/Embedded-SIM-
Toolkit-Oct-14-updated1.pdf at p. 24.

       62.    On information and belief, Nuu directly infringes at least claims 1, 8, and

13 of the ’208 patent, and is in violation of 35 U.S.C. § 271(a) by making, using, selling,

and offering to sell the Accused eSIM Products.

       63.     Nuu’s direct infringement has damaged Shingletop and caused it to

suffer and continue to suffer irreparable harm and damages.

                                     JURY DEMANDED

       64.    Pursuant to Federal Rule of Civil Procedure 38(b), Shingletop hereby

requests a trial by jury on all issues so triable.




                                               53
       Case 6:21-cv-00860-ADA Document 1 Filed 08/16/21 Page 54 of 55




                                PRAYER FOR RELIEF

      Shingletop respectfully requests this Court to enter judgment in Shingletop’s

favor and against Nuu as follows:

   a. finding that Nuu has infringed one or more claims of the ‘156 patent under 35

      U.S.C. §§ 271(a);

   b. finding that Nuu has infringed one or more claims of the ’831 patent under 35

      U.S.C. §§ 271(a);

   c. finding that Nuu has infringed one or more claims of the ’208 patent under 35

      U.S.C. §§ 271(a);

   d. awarding Shingletop damages under 35 U.S.C. § 284, or otherwise permitted by

      law, including supplemental damages for any continued post-verdict

      infringement;

   e. awarding Shingletop pre-judgment and post-judgment interest on the damages

      award and costs;

   f. awarding cost of this action (including all disbursements) and attorney fees

      pursuant to 35 U.S.C. § 285, or as otherwise permitted by the law; and

   g. awarding such other costs and further relief that the Court determines to be just

      and equitable.




                                           54
       Case 6:21-cv-00860-ADA Document 1 Filed 08/16/21 Page 55 of 55




Dated: August 16, 2021             Respectfully submitted,

                                   /s/Raymond W. Mort, III
                                   Raymond W. Mort, III
                                   Texas State Bar No. 00791308
                                   raymort@austinlaw.com
                                   THE MORT LAW FIRM, PLLC
                                   100 Congress Avenue, Suite 2000
                                   Austin, Texas 78701
                                   Tel/Fax: 512-865-7950

                                   Of Counsel:
                                   Ronald M. Daignault (pro hac vice to be filed)*
                                   Chandran B. Iyer (pro hac vice to be filed)
                                   Oded Burger (pro hac vice to be filed)*
                                   rdaignault@daignaultiyer.com
                                   cbiyer@daignaultiyer.com
                                   oburger@daignaultiyer.com
                                   DAIGNAULT IYER LLP
                                   8618 Westwood Center Drive - Suite 150
                                   Vienna, VA 22182

                                   Attorneys for Plaintiff Shingletop IP LLC
                                   *Not admitted to practice in Virginia




                                     55
